Citation Nr: 1231048	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-35 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North 
Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.   

3.  Entitlement to a higher disability evaluation for type II diabetes mellitus with nephropathy and erectile dysfunction, currently rated as 20 percent disabling.  

4.  Entitlement to a separate compensable disability evaluation for nephropathy.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1971, to include service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Winston-Salem, North Carolina, VA Regional Office (RO).  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Veteran testified before the undersigned Veterans Law Judge via videoconference in March 2012.  A transcript of the hearing has been associated with the claims folder.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the Board has jurisdiction over the issue and it is set forth above. 


The issues of entitlement to service connection for peripheral neuropathy of the right lower extremity and of the left lower extremity, along with the issue of entitlement to a separate compensable evaluation for diabetic nephropathy, to include a TDIU, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the competent medical evidence and lay testimony establish that, throughout the course of this appeal, the Veteran's type II diabetes mellitus with nephropathy and erectile dysfunction has required insulin, restricted diet, and restricted activity.  


CONCLUSION OF LAW

The criteria for 40 percent rating for type II diabetes mellitus with nephropathy and erectile dysfunction are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.119, Diagnostic Code (DC) 7913 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a 40 percent disability evaluation for service-connected type II diabetes mellitus with nephropathy and erectile dysfunction.  The Veteran and his representative explicitly stated during the March 2012 Board hearing that a 40 percent disability rating for type II diabetes mellitus would satisfy his appeal.  Transcript at 20 (2012).  In this decision, the Board grants a 40 percent evaluation for type II diabetes mellitus with nephropathy and erectile dysfunction and remands the issue of entitlement to a TDIU.  As this represents full grant of benefit sought on appeal in regard to the evaluation of type II diabetes mellitus, no discussion of VA's duty to notify and assist is necessary.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2011).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

The rating of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their rating.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate ratings for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Veteran's diabetes mellitus is evaluated as 20 percent disabling under Diagnostic Code 7913.  For a 40 percent rating, the evidence must establish that the Veteran's diabetes requires insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119.  

Private records, dated in December 2008 and March 2012, reflect uncontrolled, extremely symptomatic, end-stage diabetes mellitus requires insulin and a restricted diet, and Prednisone required for his steroid-dependent COPD was noted to worsen his diabetes.  Further, and although regulation of activities was not indicated on VA examination in December 2007, consistent with the Veteran's testimony at a hearing before the undersigned, in an October 2007 private record, the Veteran's doctor stated that because of diabetes he was to avoid any strenuous occupational or recreational activities which may cause instability of his blood sugar.  

Because the Veteran's lay testimony, coupled with the body of medical evidence, establishes that the Veteran is insulin dependent with a restricted diet and activity due to the severity of his disability, a 40 percent rating for type II diabetes mellitus with nephropathy and erectile dysfunction is warranted throughout the appeal.  As noted above, the Veteran and his representative explicitly stated during the March 2012 Board hearing that a 40 percent disability rating for type II diabetes mellitus would satisfy his appeal, and thus, the Board finds it unnecessary to consider whether he is entitled to a higher disability rating, to include on extraschedular basis.  


ORDER

A 40 percent disability evaluation for type II diabetes mellitus with nephropathy and erectile dysfunction is granted, subject to the applicable criteria governing the payment of monetary benefits. 


REMAND

The Veteran asserts entitlement to service for hypertension and peripheral neuropathy of the right and left lower extremity, as well as a separate compensable evaluation for diabetic nephropathy, and a TDIU.  Having reviewed the evidence, the Board finds that further development is necessary for a determination.  

The Board notes that the while peripheral neuropathy was not identified on VA examination in October 2007, an August 2008 private record reflects diabetic neuropathy.  Thus, the October 2007 VA examination report is not adequate for a determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311  As such, the Board has no discretion and must remand the claims for an opinion as to the nature, onset and etiology of diabetic neuropathy.  

In addition, testimony at the hearing was to the effect that his diabetic nephropathy has become worse since the last VA examination in December 2007.  As such, VA is required to afford him a contemporaneous VA examination, to assess its current nature, extent and severity.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this issue.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The issue of entitlement was raised at the hearing before the undersigned.  Transcript at 3 (2012).  As such, the Board has jurisdiction over the issue.  

The Veteran is currently service-connected for PTSD, evaluated as 50 percent disabling and type II diabetes mellitus with nephropathy and erectile dysfunction has been assigned a 40 percent disability evaluation in this decision, the resulting combined disability rating for which is 70 percent.  See 38 C.F.R. § 4.25 (2011).  Thus, he meets the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a).  In addition, the record reflects that the Veteran is unemployed, and while a June 2007 VA treatment record notes "unemployable w/fair control of diabetes, respiratory condition, heart condition," it is unclear whether unemployment is due to his service-connected PTSD alone or his type II diabetes mellitus with nephropathy and erectile dysfunction alone, or due to his service-connected disabilities in the aggregate.  As such, the Board has no discretion must remand the claim for an opinion in this regard.  

The Board notes that the Veteran raised the issue of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, at his hearing before the undersigned Veterans Law Judge.  Transcript at 22 (2012).  This issue and the pending claims of service connection for peripheral neuropathy of the lower extremities, are inextricably intertwined with his TDIU claim.  As such, these issues must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Since the claims file is being returned it should be updated to include VA treatment records compiled since the issuance of the most recent Supplemental Statement of the Case (SSOC) in March 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated from March 2012.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file. 

2.  Again notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his hypertension and peripheral neuropathy during and/or since service.  

3.  Schedule the Veteran for an appropriate VA examination to determine the onset/etiology of any hypertension and peripheral neuropathy of the right lower extremity and left lower extremity found to be present.  The claims folder and the electronic record should be made available to the examiner for review in connection with the examination.  The examiner must state whether it is at least as likely as not that hypertension or peripheral neuropathy of the right or left lower extremity is related to service or to a service-connected disability, to include on the basis of aggravation.  In offering the impressions, the examiner must acknowledge and discuss the Veteran's lay report regarding the nature, onset and severity of the conditions.  A complete rationale for all opinions expressed should be set forth in a legible report. 

4.  Schedule the Veteran for an appropriate VA examination to determine the severity of the Veteran's nephropathy, and the impact of his service-connected disabilities on his employability.  The claims folder should be made available to the examiner for review in connection with the examination.  In offering the impressions regarding the nephropathy, the examiner must acknowledge and discuss the Veteran's lay report regarding the nature, onset and severity of the condition.  In offering the opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work, the examiner must discuss all impairment and/or symptoms caused by the Veteran's service-connected disabilities and state the impact that these symptoms and/or impairment have on his ability to work.  A complete rationale for all opinions expressed should be set forth in a legible report. 

5.  After undertaking any other development deemed appropriate, adjudicate the Veteran's hypertension claim and readjudicate appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


